                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

AWALNET TECHNOLOGY,

      Plaintiff,
                                            Case No. 17-13411
v.
                                            HON. DENISE PAGE HOOD
EB WIRELESS, INC., et al.,

     Defendants.
______________________________/

                   ORDER DISMISSING WITHOUT PREJUDICE
                       PLAINTIFF’S CAUSE OF ACTION

      On October 19, 2017, Plaintiff, a Yemen corporation, filed a five-count

complaint against Defendants. Approximately 10 months later and after extensive

motion practice, Plaintiff’s counsel filed a motion to withdraw. A hearing on the

motion to withdraw as counsel was held on September 12, 2018. No representative

of Plaintiff appeared at the September 12, 2018 hearing, and the Court granted the

motion to withdraw on the record and in a written order dated September 14, 2018.

      In both its ruling on the record on September 12, 2018 and the written order

dated September 14, 2018, the Court advised Plaintiff that Plaintiff would have to

obtain other counsel because, although an individual party may proceed in pro se on

his or her own claim, only licensed attorneys may represent corporations in federal
court. See 28 U.S.C. § 1654; United States v. 9.19 Acres of Land, More or Less, in

Marquette County, Michigan, 416 F.2d 1244, 1245 (6th Cir. 1969).1 The Court

afforded Plaintiff 45 days from the date of the September 14, 2018 Order to obtain

new counsel and appear in this Court on November 7, 2018.

      If no attorney files an appearance on behalf of a plaintiff entity, the complaint

may be dismissed without prejudice. Cheung v. Youth Orchestra Foundation of

Buffalo, Inc., 906 F.2d 59, 62 (2d Cir. 1990). Since the September 14, 2018 Order

was issued, no attorney has filed an appearance on behalf of Plaintiff, and no attorney

appeared on behalf of Plaintiff at the November 7, 2018 hearing. Accordingly, the

Court concludes that dismissal of Plaintiff’s cause of action, without prejudice, is

warranted and necessary at this time.

      For the reasons stated above,

      IT IS ORDERED that the instant cause of action is DISMISSED WITHOUT

PREJUDICE. Judgment shall be entered accordingly.


                                              s/Denise Page Hood
                                              Chief Judge, U. S. District Court
Dated: November 8, 2018

      1
       Not even a corporate president, officer, agent, or shareholder may represent
a corporation before a federal court. 9.19 Acres of Land, 416 F.2d at 1245; Nat’l
Labor Relations Board v. Consol. Food Servs., Inc., 81 F. App’x 13 n.1 (6th Cir.
2003) (citations omitted).
                                          2
I hereby certify that a copy of the foregoing document was served upon counsel of
record on November 8, 2018, by electronic and/or ordinary mail.

                                     s/LaShawn R. Saulsberry
                                     Case Manager




                                        3
